Citation Nr: 0534080	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-05 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.

2.  Entitlement to service connection for residuals of a 
right elbow injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied entitlement to the 
benefits currently sought on appeal.  During the course of 
the appeal, the veteran moved to the state of Florida, hence 
his claim now falls under the jurisdiction of the St. 
Petersburg RO.  

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in St. Petersburg in May 2005 to present 
testimony on the issues on appeal.  The hearing transcript 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking service connection for degenerative 
disc disease of the lumbosacral spine, alleging that the 
physical requirements of his military occupational specialty, 
that is, of building bridges, caused the back pain for which 
he was continually treated in service.  He further contends 
that while he was in a motor vehicle accident just prior to 
entry into active duty, this pain did not stem from that 
accident.

Service medical records confirm that the veteran was in a 
motor vehicle accident in October 1964, which was after his 
August 1964 entrance examination, but prior to his entry into 
active duty in December 1964.  As a result of this accident, 
he sought private treatment for complaints of back and neck 
pain.  An x-ray of the lumbosacral spine revealed only 
congenital defects.  In January 1965, the veteran began 
presenting to sick call with complaints of back pain, and on 
the first visit he specifically referenced the prior car 
accident.  Also of note is a January 1965 service medical 
record documenting that the veteran had been given an 
elevated shoe to compensate for the fact that one leg was 
shorter than the other.  Service medical records, through his 
separation in December 1967, document repeated visits to sick 
call for treatment of back pain.


The Board notes that it is required to seek a medical opinion 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2005).  


In this case, it is clear that the veteran currently carries 
a diagnosis of degenerative disc disease of the lumbosacral 
spine.  It is also clear that the veteran was treated for 
back pain specific to the lumbosacral spine in service.  
Although the veteran underwent VA examination in September 
2002, no medical opinion was offered at that time referable 
to whether there was a medical nexus between his current 
disability and his in-service back pain.  One should be 
obtained now.  Id.


The Board further notes that, with respect to the claim for 
residuals of an elbow injury, service medical records confirm 
that in July 1965, the veteran slipped on a wet waxed floor 
and fell across a bed, incurring a contusion on the elbow.  
Post-service records, while silent as to treatment for an 
elbow disorder, do include x-rays in March 1996 and  
September 2002, which both noted bony spurs arising from the 
olecranon.  As with the lumbar disability, no opinion as to 
nexus has been offered.  One should be sought. 


In view of the foregoing, the Board must remand this case.  
While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, DC. for the following:

1.  The RO is requested to forward the 
veteran's claims folder to a VA examiner for 
review in order to render opinions as to the 
following: 
 
a)  whether it is at least as likely as 
not (probability of fifty percent or more) 
that the veteran's current degenerative 
disc disease of the lumbosacral spine is 
the result of the congenital defects noted 
in the service medical records.  Attention 
is invited to an October 1964 x-ray and a 
January 1965 record indicating that one 
leg was shorter than the other, both 
tabbed in the service records folder.

b)  whether it is at least as likely as 
not (probability of fifty percent or more) 
that the veteran's current degenerative 
disc disease of the lumbosacral spine is 
related to his back pain in service.  

c)  whether it is at least as likely as 
not (probability of fifty percent or more) 
that the veteran's bone spur on the right 
elbow is related to his service.  
Attention is invited to the July 1965 
service medical record of an elbow 
contusion, also tabbed in the service 
records folder. 

The examiner should acknowledge review of 
the claims folder in the examination report.  
A complete rationale for any opinions 
presented is requested. 

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determinations 
remain unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

